DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed January 28, 2021.  Claims 73, 76, 77, 84, 86, and 88–98 are amended.  Currently, claims 73, 74, 76–78, 83, 84, and 86–98 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 73, 77, 86, 92, and 98 for informalities.  Accordingly, the previous objection is withdrawn.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 73, 74, 76–78, 83, 84, and 86–98 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Accordingly, the previous rejection under 35 U.S.C. 112(a) is withdrawn.
Applicant’s amendments are not sufficient to overcome the previous rejections of claims 73, 74, 76–78, 83, 84, and 86–98 under 35 U.S.C. 112(b) as being indefinite for 
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant asserts that claim 77 is directed to patent-eligible subject matter because the claim recites a server and a processor configured in a specific manner.  Examiner disagrees.  Examiner submits that the computing elements of claim 77 neither integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea because the recited computer elements are generic computer elements that are merely implemented as a tool to perform the recited abstract idea.  
MPEP 2106(I) further states that “[t]he programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015).”  As a result, the previous rejection of claims 77, 78, 83, 84, and 86–91 under 35 U.S.C. 101 is maintained.
Applicant’s remarks with respect to the previous rejections under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant first disputes Examiner’s assertion that the system elements do not recite any associated steps or acts.  Examiner notes that, for example, the recited step e.g. functionality to “store”, “send”, “receive”, etc.).  As a result, Examiner maintains that the system functions recited with respect to the claimed server and requesting portable personal computing devices do not recite any associated steps or acts and have been afforded limited patentable weight.
Applicant next asserts that the Ward reference does not disclose jobs.  Examiner disagrees.  FIG. 4 and paragraphs 44–45 of Ward disclose permit compliance jobs.  More particularly, a permit compliance officer selects a respective permit compliance job in order to evaluate certain monitoring requirements associated with a given permit.  Paragraph 3 provides further background information describing the process by which a compliance officer performs permit compliance jobs.  As a result, Applicant’s remarks are not persuasive.
Applicant similarly asserts that, due to the alleged deficiencies of Ward, the rejection of record does not disclose the necessary relationships recited in the claims at elements (I), (II), and (III).  Examiner disagrees.  As noted above, Ward discloses a process for performing permit compliance evaluation jobs by a field worker.  Examiner further notes that, although the rejection of record is grounded in the combination of cited references, Applicant argues against the references individually.  As a result, Applicant’s remarks are not persuasive in view of MPEP 2145(IV), which sets forth that “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).”
see Final Act. 30).  As a result, Applicant’s remarks are not persuasive.  
Still further, Examiner notes that FIG. 4 of Ward discloses a process for completing a permit compliance evaluation job.  Steps 408–420 and paragraphs 43–46 disclose determining permits associated with a location of the compliance officer’s computing device; accepting input from the compliance officer, wherein the input is a selection of an appropriate permit; determining the inputs required to perform the permit compliance monitoring job; and displaying the determined inputs to the compliance officer.  Examiner submits that, upon selection of the appropriate permit job, the system generates and sends input information to the compliance officer device.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the requested inputs of Ward do not disclose the recited selection of one or more indicia.  Examiner disagrees.  As an initial matter, Examiner notes that the argued elements describe the configuration of the recited portable personal device rather than any method step or act.  As a result, the claim element has been afforded limited patentable weight, and Applicant’s remarks are not persuasive.  	

Applicant next asserts that the motivation for combining the references is deficient.  Examiner disagrees.  As noted previously, Ward and Torman each disclose systems directed to managing tasks using user interfaces.  As a result, the references of record are from the same field of endeavor as the claimed invention and are analogous references under MPEP 2141.01(a).  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the Torman does not disclose jobs that may be assigned to users, possible roles that may change, or an authority in relation to a role.  Examiner disagrees.  In view of paragraph 23 of Torman, a record is a data object such that “the user may have more than one role, task or process associated with the same record.”  As a result, paragraph 116 of Torman fully sets forth the recited element because a user may be associated with a given, time-varying role; a task or 
Applicant next asserts that the permissions of Torman define what is displayed to a user without regard to performing jobs.  Examiner disagrees.  The cited paragraphs, when considered in view of paragraphs 38 and 24–26 of Torman, disclose utilizing permissions to limit data object accessibility.  Paragraphs 38 and 24–26 describe an exemplary process wherein data objects are accessible to a particular user based on a particular role and permission set.  The accessibility permissions are further disclosed with respect to performing a sales-related task.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that Torman does not disclose generating information because Torman does not disclose a selected job stored in the database.  Examiner disagrees and notes that the argued elements are rejected over a combination of the cited references.  As a result, Applicant’s remarks are not persuasive in view of MPEP 2145(IV), which sets forth that “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).”
With respect to claim 86, Applicant asserts that permit compliance and permit issuance are different.  Examiner disagrees and notes that system claims are defined by the associated structure.  In order to meet the requirements of obviousness, a cited reference need only disclose a structure that is capable of performing the recited functions (see e.g., MPEP 2114(IV)).  Examiner notes that the recited language “for issuance of a permit” amounts to intended use language does not patentably limit the 
With respect to claim 78, Applicant asserts that Jeffries does not disclose the hierarchically structured database because there may be overlap between jobs having many of the same hazards.  Examiner disagrees and notes that claim 78, as currently presented, does not preclude hierarchical overlap.  Further, merely because hazard overlap is likely does not mean that hazards are necessarily overlapped within the scope of the reference.  As a result, Applicant’s remarks are not persuasive.
With respect to claim 87, Applicant asserts that Jeffries does not disclose completion of a JSA using a computing device because the final safety report is printed.  Examiner disagrees.  Paragraph 67 of Jeffries expressly states that the computer system is then operable to present to the user – on the display 3 – a series of questions”.  Although Jeffries discloses printing the final report, Jeffries discloses utilizing the computing device to complete the assessment.  As a result, Applicant’s remarks are not persuasive.
Applicant’s remaining remarks are either not persuasive because the arguments address the references individually (see MPEP 2145(IV)) or moot in view of the updated grounds of rejection presented below.

Claim Objections
Claims 73, 77, 91, 93, and 98 are objected to because of the following informalities:  
Claim 73 recites “generate information related to each job which is determined according to the identified user’s current role” in element (vi).  Examiner recommends amending claim 73 to recite “generate information related to each job which is determined according to the of the identified user” for purposes of clarity and consistency.  Examiner notes that element (k) includes similar issues and recommends amending element (k) accordingly.
Similarly to claim 73, claims 91, 93, and 98 recite a series of possessive elements.  For example, claim 98 recites “each user’s role”, “each user’s current permitted authority”, a requesting user’s portable personal computing device”, “the user’s current role”, etc.  Examiner recommends amending the elements to avoid possessive forms for purposes of clarity and consistency.
Claim 77 recites “a defined authority of each user in the in the one or more users” in element (iii).  Examiner recommends amending the element to recite “a defined authority of each user 
Claim 77 further recites “”each of the one or more users” in element (iv).  Examiner recommends amending the element to recite “each user of the one or more users” for purposes of clarity and consistency.
Claim 77 further recites “the current permitted authority of the identified user in the role on the identified user has for the selected job” in element (vi).  Examiner recommends amending the element to recite “the current permitted authority of the identified user in the role [[on]] that.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73, 74, 76–78, 83, 84, and 86–98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 73 recites a series of system elements and functions associated with a server and at least one portable personal computing device followed by a series of method steps.  As a result, claim 73 is rejected in view of MPEP 2173.05(p), which sets forth that “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  As a result, claim 73 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Examiner notes that dependent claims 92-94 and 97 similarly recite both an apparatus and the method steps of using the apparatus and are rejected for the same reasons as stated with respect to claim 73.
Claim 73 recites “a current defined authority” in elements (III) and (iii).  As a result, the scope of the claim is indefinite because it is unclear whether Applicant the [[a]] current defined authority”.  
Claim 73 further recites “the identified user’s current role” and “the role of the identified user” in element (vi).  As a result, the scope of the claim is indefinite because it is unclear whether Applicant intends for “the role” to reference “the current role” or intends to introduce a second, different role.  For purposes of examination, claim 73 is interpreted as reciting “wherein the generated information comprises information determined according to the current role”.  
Similarly, Examiner notes that claim 73 recites “identifying the user” in element (c).  Claim 73 previously includes a series of recitations of “the identified user” such that there is insufficient antecedent basis for “the user” in the claim.  Clarification is required.  Examiner similarly notes that the deficiencies identified above with respect to independent claim 73 persist throughout the dependent claims.  For example, claim 93 recites “the user” in elements (vii), (viii), (xii), and (xiii).
Claim 73 recites functionality to “generate information” and subsequently recites “the generated information” in element (vi).  However, claim 73 subsequently recites “the generated information comprises information” in element (vi) and “the received generated information” in element (xvii), such that the scope of claim 73 is indefinite because the difference between “information” and “generated information” is unclear.  Examiner further notes that claim 73 inconsistently recites “information” and “generated information” to seemingly reference the same “information”.  As a result, the scope of 
Examiner further notes that claim 73 recites a “requesting portable personal computing device” (at least in (iv)), “at least one portable personal computing device” (at least in (b)), “the portable personal computing device” (at least in (xiv)), and “the respective configured portable personal computing device” (at least in (g)).  As a result, the scope of claim 73 is indefinite because it is unclear whether Applicant intends for each divergent recitation of a “portable personal computing device” to reference the same device or intends to reference a series of different devices.  For purposes of examination, claim 73 has been interpreted as reciting a single “portable personal computing device”.  Clarification is required.  Examiner similarly notes that the issues identified above persist throughout the dependent claims.  For example, claim 76 recites “the portable device”, which renders claim 76 indefinite for the same reasons as stated above.
Claim 73 recites “the job” in element (xiv).  However, claim 73 previously recites “a job” and “the selected job” in the preamble and element (v).  As a result, the scope of claim 73 is indefinite because it is unclear whether Applicant intends for the “job” in element (xiv) to reference the “job” of the preamble, “the selected job” of element (v) or selected job”.
In view of the above, claim 73 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 74, 76, and 92–97, which depend from independent claim 73, inherit the deficiencies described above.  As a result, claims 74, 76, and 92–97 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 77 recites “the respective role” and “the respective job” in the wherein clause of element (iii); and “the jobs” in element (iv).  There is insufficient antecedent basis for these limitations in the claim.
Claims 78, 83, 84, and 86–91, which depend from claim 77, inherit the deficiencies described above.  As a result, claims 78, 83, 84, and 86–91are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 93 recites a series of inconsistent variants of “completion information”.  For example, claim 93 recites “document completion information”, “the retrieved requested document completion information”, “the selected document completion information”, “the stored document completion information”, “the requested document completion information”, “the displayed document completion information”, and “the downloaded 
Still further, Examiner notes that claim 93 recites “new information” in element (xiii).  However, claim 93 subsequently recites “providing new information” in element (h).  Similarly, claim 93 recites “the new document completion information” and subsequently recites “new document completion information” in element (k).  In view of the above, the scope of claim 93 is indefinite because it is unclear whether Applicant intends for each secondary recitation to reference the primary recitation or intends to introduce a second, different “new information” or “new document completion information”.  For purposes of examination, each secondary recitation has been interpreted as referencing each primary recitation.
As noted above, claim 93 recites “the requesting portable personal computing device” in element (ii) and subsequently recites “the user’s configured portable personal computing device” and “the configured portable personal computing device”.  As a result, the scope of the claim is indefinite because it is unclear whether Applicant intends for portable personal computing device to reference the other recitations or intends to introduce a different portable personal computing device.  Clarification is required.
Claim 94 recites “the document templates” in at least element (x), “the retrieved document templates” in at least element (iv), and “the selected document templates” in at least element (viii).  As a result, the scope of claim 94 is indefinite because it is unclear whether Applicant intends for each recitations to reference the other recitations or intends to introduce a new, different “document templates”.  For purposes of examination, claim 94 has been interpreted as reciting “the document templates”.
Claim 94 recites “document completion information” in element (x).  As noted above, however, claim 93, from which claim 94 depends, recite a series of “document completion information” variants.  As a result, the scope of claim 94 is indefinite because it is unclear which, if any, of the previous variants Applicant intends to reference in element (x) of claim 94.  As noted above, the claims have been interpreted as reciting a single “information”.  Clarification is required.
Claim 94 recites “the retrieved document template” in element (x).  There is insufficient antecedent basis for these limitations in the claim.
Claim 95 recites “the retrieved document template” in line 1 and line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 98 recites “requests for information” and functionality to “send information” in element (d) and subsequently recites functionality to “send and receive information” in element (e).  Examiner notes that claim 98 proceeds to recite variants of “information”.  For example, claim 98 recites “information” in elements (vix), (x), and (xi); “the information” in elements (x) and (xxiii); “the generated information” in at least elements (xi), (xii), and (xxv); “this information” in element (xi); “downloaded information” in element (xxi); and “the received downloaded information” in element (xxi); and “the 
Claim 98 recites “that user” in element (xi).  However, claim 98 also recites “the user”, “the requesting user” and “the identified requesting user”.  As a result, the scope of claim 98 is indefinite because it is unclear whether Applicant intends for “that user” to reference the “the user”, “the requesting user”, “the identified requesting user”, or a separate, different user.  For purposes of examination, each recitation of “user” has been interpreted as referencing the same “user”.
Claim 98 recites “a risk related dynamic document” in element (xxiii).  However, claim 98 previously recites “a risk related dynamic document” in element (xi).  As a result, the scope of claim 98 is indefinite because it is unclear whether Applicant intends for the second recitation of a “risk related dynamic document” to reference the first recitation or intends to introduce a second, different “risk related dynamic document”.  For purposes of examination, claim 98 is interpreted as reciting “[[a]] the risk related dynamic document” in element (xxiii).

Examiner’s Note: In view of the numerous deficiencies identified above, Examiner respectfully requests that Applicant thoroughly review any further submissions for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 77, 78, 83, 84, and 86–91 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 77, 78, 83, 84, and 86–91 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 77 recites an abstract idea.  Claim 77 includes elements reciting “one or more users and which of a plurality of jobs each user in the one or more users is registered to perform, a current role each user in the one or more users has in relation to each job each user in the one or more users are registered to perform, a current permitted authority that each user in the one or more users has in relation to each role for each job that each user in the one or more users are registered to perform”; “a plurality of user identifiers, each one being related to zero, one or more of a plurality of jobs, and a role of each user in the one or more users with respect to each job, and a defined authority of each users in the one or more users in relation to the role with respect to each job, and the current permitted authority of each users in the one or more users in relation to the role with respect to each job”; “wherein the current permitted authority of each users in the one or more users in relation to the respective role for the respective job may be changed, as required, up to the defined authority for each users in the one or more users in relation to the respective role for the respective job by a supervisory user having authority to 
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite functionality for managing performance of a job in relation to a user’s role and authority, which describes certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people.  As a result, claim 77 recites an abstract idea under Step 2A Prong One.

With respect to Step 2A Prong Two of the framework, claim 77 does not include additional elements that integrate the abstract idea into a practical application.  Claim 77 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 77 include a server, a database stored in a storage device, a personal computing device, and functionality to store, receive, send, and display information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computing elements amount to no more than using a computer as a tool to perform the abstract idea and the functions of storing, receiving, sending, and displaying information are insignificant extrasolution activities to the judicial exception.  As a result, claim 77 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Similarly, claim 78 does not recite additional elements that would integrate the abstract idea into a practical application.  Specifically, the recited database storing information is generic computing elements that amounts to no more than using a computer as a tool to perform the recited abstract idea.  As a result, claim 78 does not recite additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two.

Similarly, claim 78 does not recite additional elements that would amount to significantly more than the abstract idea.  Specifically, the recited database storing information is generic computing elements that amounts to no more than using a computer as a tool to perform the recited abstract idea.  As a result, claim 78 does not recite additional elements that would amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 77, 78, 83, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73, 74, 76, 77, 83, 86, 91, 93, 97, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736).
Claims 73, 77, and 98:  As an initial matter, Examiner notes that claim 73 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 73 recites a series of system elements that describe the recited computer elements and do not recite any associated steps or acts.  As a result, the recited system functions do not limit the recited method and have been afforded limited patentable weight.  However, in the interest of compact prosecution, and in the interest of addressing system claims 77 and 98, the elements have been addressed below.

I) wherein the job is one of a number of possible jobs that each user of the one or more users may be assigned to perform in the field (See FIG. 4 and paragraph 44, wherein one or more permit jobs for assignment are disclosed), the method comprising: 
a) providing a server with at least one computer program comprising instructions which when executed cause the server (See FIG. 5, and paragraphs 16, 19, and 52, wherein the computer server includes instructions) to be configured to: 
i) store in a database stored in a storage device of the server (See FIG. 5 and paragraph 16); 
iv) send a list of possible jobs retrieved from the database to a requesting portable personal computing device of an identified user in the one or more users in response to a request for the list of the possible jobs associated with the identified user (See FIG. 1, FIG. 4, and paragraph 44, wherein one or more permit jobs are presented to a user portable device); 
v) receive from the requesting portable personal computing device of the identified user a selected job and a request for information related to performing the selected job (See FIG. 4 and paragraphs 44-45, wherein a compliance officer selects a give permit job, and wherein the selection implicitly requests the inputs required to perform the permit job); 
vii) send the generated information to the requesting portable personal computing device of the identified user (See FIG. 4 and paragraphs 44-47, wherein requested inputs are sent to the user device);  

ix) record the selection of the identified user for use in relation to the selected job (See FIG. 4 and paragraphs 44-47, wherein inputs are implicitly recorded); 
b) providing the requesting portable personal computing devices with at least one second computer program comprising instructions which when executed cause the at least one portable personal computing device (See FIG. 1 and paragraphs 16, 19, and 52, wherein the instructions are disclosed) to be configured to: 
xi) send the request for the list of the possible jobs associated with the identified user to the server (See FIG. 1, FIG. 4, and paragraphs 43-44, wherein one or more permit jobs are presented to a user portable device based on a determined location); 
xii) receive, from the server, the list of the possible jobs retrieved by the server (See FIG. 4 and paragraph 44, wherein the available permit jobs are received);  
xiii) display, to the identified user, using a display device of the requesting portable personal computing device, the received list in a manner suitable for selection of an item from the received list by the identified user (See FIG. 4 and paragraph 44, wherein the available permit jobs are displayed on the user device);  
xiv) receive a selection from the identified user of the job to be performed by the identified user from the displayed list with an input device of the portable personal 
xv) send the server the request for the generated information related to the selected job (See FIG. 4 and paragraph 44, wherein the officer selects a given permit job);  
xvi) receive from the server the generated information (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs); 
xvii) generate the risk related dynamic document created from the received generated information (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs; and see FIG. 3B); 
xviii) display the risk related dynamic document using the display device, at least part of the risk related dynamic document including one or more indicia for selection, selection completing at least a portion of the risk related dynamic document (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, wherein the officer receives determined inputs; and see FIG. 3B); 
xix) receive, from the identified user, a selection of at least one of the indicia with the input device (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user selects input objects to input the necessary information; and see FIG. 3B); and 
xx) upload the indicia selection to the server as the selection made based on the generated information (See paragraph 19, wherein relevant data is uploaded); 

e) receiving, by the requesting portable personal computing device, configured respectively, the list of the possible jobs associated with the identified user from the configured server (See FIG. 4 and paragraph 44, wherein the available permit jobs are received); 
f) displaying on a screen of the requesting portable personal computing device, configured respectively, the received list of possible jobs (See FIG. 4 and paragraph 44, wherein the available permit jobs are displayed on the user device); 
g) receiving a selection of one of the displayed list of jobs to be performed by the identified user from the received list of the possible jobs associated with the identified user, the selection being made by receiving the input to via the input device of the respective configured portable personal computing device corresponding with an indicium displayed on the screen of the respective configured portable personal computing device (See FIG. 4 and paragraph 44, wherein the available permit jobs are displayed on the user device, and wherein compliance officer inputs select a given permit job; and see paragraphs 35 and 40, wherein the compliance officer interacts with interface objects displayed on the screen); 
h) sending the request for information to the configured server based on the selected job (See FIG. 4 and paragraph 44, wherein the officer selects a given permit job); 

j) generating a risk related dynamic document from the downloaded generated information (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs; and see FIG. 3B); 
k) displaying, on the screen, the downloaded generated information for selection of one or more corresponding indicia so as to complete the risk related dynamic document, wherein completion of the risk related dynamic document is required for the identified user to be able to commence or to complete the work required of the identified user's role in relation to the selected job (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user selects input objects to input the necessary information; and see FIG. 3B); 
l) receiving the selection of one of the indicia by receiving another input to the portable personal computing device (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user selects input objects to input the necessary information; and see FIG. 3B); 
m) displaying on the screen at least a portion of the downloaded generated information according to the received selection (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited 
n) receiving a further input to the respective configured portable personal computing device relevant to use of the generated information displayed in the displayed dynamically created document in relation to performance of the job by the identified user, so as to complete the displayed created risk related dynamic document (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user implicitly selects input objects to input the necessary information; and see FIG. 3B); and
o) uploading the further input from the configured server, whereby the uploaded further input is able to be stored (See paragraph 19, wherein relevant data is uploaded to the database).  Although Ward discloses authentications and permissions (See paragraphs 16 and 49), Ward does not expressly disclose the remaining claim elements.
Torman discloses I) wherein the job is one of a number of possible jobs that each user of the one or more users may be assigned to perform in the field, wherein each user of the one or more users is assigned to one or more of the possible jobs (See paragraph 116, wherein assigned tasks are disclosed);
II) wherein there are one or more possible roles to be performed in relation to the job, wherein a role of a user may change in relation to the job, where the user is assigned a current role from one of the possible roles in relation to the job (See paragraphs 116-119, wherein time-varying roles are disclosed), 

i) store in a database stored in a storage device of the server assignment of each user of the one or more users to a respective one or more of the possible jobs (See Abstract and paragraphs 116-119, wherein time-varying and context-specific roles are disclosed); 
ii) store in the database a role that each user of the one or more users is assigned to in relation to each job that they are assigned to (See Abstract and paragraphs 116-119, wherein time-varying and context-specific roles are disclosed); 
iii) store in the database a current defined authority that each user of the one or more users has in relation to each role each user of the one or more users has for each job that each user of the one or more users is assigned to (See Abstract and paragraphs 116-119, wherein time-varying and context-specific roles and permissions are disclosed); 
vi) generate information related to each job which is determined according to the user's current role in relation to the selected job as stored in the database, and the current defined authority that the identified user has in relation to the selected job as stored in the database, wherein the generated information comprises information determined according to the role of the identified user in relation to the selected job, and the current defined authority that the identified user has in relation to the selected job, 
x) identify the identified user using the requesting portable personal computing device (See paragraph 83, wherein users are authenticated with respect to a user identifier); and
c) identifying the user of the requesting portable personal computing device (See paragraph 83, wherein users are authenticated with respect to a user identifier).
Ward discloses a system directed to managing permit tasks.  Similarly, Torman discloses a system directed to managing tasks according to user role and permission information.  Each reference discloses a system directed to task management.  The technique of utilizing user roles and authorities is applicable to the system of Ward as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Torman to the teachings of Ward would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying user roles and authorities to Ward would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claim 74:  As an initial matter, Examiner notes that claim 74 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 74 does not recite any associated steps or acts.  As a result, the recited functions do not limit the recited method and have been afforded limited patentable weight.  In the interest of compact prosecution, however, the elements have been addressed below.
Although Ward discloses selecting a job (See citations above), Ward does not expressly disclose the elements of claim 74.
Torman discloses a job type and the job type preselects the information to be downloaded according to the job type from a library of information available (See paragraph 102, wherein record types are disclosed, and paragraphs 116-117, wherein data is displayed with respect to permission and role information associated with a given record type).

Claim 76:  As an initial matter, Examiner notes that claim 76 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 76 does not recite any associated steps or acts.  As a result, the recited functions do not limit the recited method and have been afforded limited patentable weight.  In the interest of compact prosecution, however, the elements have been addressed below.
Ward discloses the method of claim 73, wherein the information comprises one or more checks that are able to be performed by the portable device so as to indicate to the identified user whether or not the identified user is permitted to perform the job according to the input received in respect to the information displayed (See paragraph 49, wherein an authentication module is disclosed).
Claim 83:  Ward discloses the system of claim 77, wherein the system is configured to log data entered and then match completion of forms with commencement of and completion of tasks to ensure compliance with safety protocols (See paragraph 24, wherein user inputs are time-stamped; see also paragraph 22, wherein the input module is configured to prevent skipping, such that entered data is matched with the specific task).
Claim 86:  Ward discloses the system of claim 77, wherein the system is configured to check requirements for issuance of a permit against records of an actor to 
Claim 91:  Although Ward discloses receiving inputs and transmitting information to one or more of the personal computing devices (See citations above), Ward does not expressly disclose the elements of claim 91. 
Torman discloses wherein the server is configured to determine a response according to the received input, wherein the response determines what the identified user of the portable personal computing device is permitted to do in respect of at least one of the job and what other users are permitted to do in respect of the job, wherein the response is transmitted to one or more of the portable personal computing devices according to the respective user's role in relation to the respective job (See paragraphs 116-119, wherein information and interface functionality are transmitted to a user device according to the identified user’s permissions).
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 77.
Claim 93:  As an initial matter, Examiner notes that claim 93 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 93 recites a series of system elements that describe the recited computer elements and do not recite any associated steps or 
Ward discloses the method of claim 73, wherein a) the instructions of the server further configure the server to: 
i) store, in the storage device document completion information associated with the risk related dynamic document (See FIG. 1 and paragraph 19, wherein captured information is uploaded to a database; see also paragraph 31, wherein historical compliance information is available and searchable);
iii) send the retrieved requested document completion information to the requesting portable personal computing device (See FIG. 1 and paragraph 19, wherein captured information is uploaded to a database; see also paragraph 31, wherein historical compliance information is available and searchable); 
iv) receive an uploaded input from the requesting portable personal computing device (See FIG. 1 and paragraph 19, wherein captured information is uploaded to a database); 
v) store the uploaded input in relation to the selected document completion information (See FIG. 1 and paragraph 19, wherein captured information is uploaded to a database); 
vi) when the uploaded input is not already in the stored document completion information then update the stored document completion information to include new uploaded input so that the new uploaded input is included in retrieved requested document completion information that is sent when there is a subsequent request so 
b) the instructions of each portable personal computing device further configure each portable personal computing device (See FIG. 1 and paragraphs 16, 19, and 52, wherein the instructions are disclosed) to: 
vii) display to the user on the display device a plurality of documents from which a selection of one of the documents can be made by the user (See FIG. 1, FIG. 4, and paragraphs 43-44, wherein one or more permit jobs are presented to a user portable device based on a determined location); 
viii) receive the selection of one of the plurality of documents displayed by the display device from the user via an input device of the portable personal computing device (See FIG. 4 and paragraph 44, wherein the officer selects a given permit job); 
ix) request document completion information from the server associated with the selected document (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs; and see FIG. 3B); 
x) receive the requested document completion information from the server (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs; and see FIG. 3B); 
xi) display the document completion information received from the server on the display device in a manner that allows for selection of items from the displayed document completion information (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of 
xii) receive from the user, via the input device, an input as a selection of one or more of the displayed items (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user selects input objects to input the necessary information; and see FIG. 3B); 
xiii) receive from the user an input of new information, via the input device, the new information being of a type that is suitable to send to other users in the field (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user selects input objects to input the necessary information; and see FIG. 3B); and 
xiv) send the input to the server (See paragraph 19, wherein relevant data is uploaded); 
c) when the user is in the field, selecting a document to be completed by the user related to the selected job to be performed by the user from documents displayed to the user by the user's configured portable personal computing device (See FIG. 4 and paragraph 44, wherein the officer selects a given permit job); 
d) communicating the identity of the document selected from the configured portable personal computing device to the configured server (See FIG. 4 and paragraph 44, wherein the officer selects a given permit job); 

f) downloading retrieved document completion information from the configured server to the user's configured portable personal computing device (See FIG. 4 and paragraph 44, wherein the available permit jobs are displayed on the user device); 
g) displaying the downloaded document completion information on the display device of the user's configured portable personal computing device for selection of items in the document completion information so as to complete the selected document; wherein the downloaded document completion document completion information comprises information provided by one or more other users having the administrative role and document completion information provided by one or more other users having the field worker role (See FIG. 1, FIG. 4, paragraph 16, wherein content source information is added to the document information by certain personnel, paragraph 19, wherein the compliance officer uploads completion information, and paragraph 31, wherein historical compliance information is available and searchable; see also paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user selects input objects to input the necessary information and FIG. 3B); 
h) receiving input from the user to the input device of the user's configured portable personal computing device, wherein the input comprises selection of one or more of the items in the document completion information, and, or instead, the input 
i) uploading the input to the configured server (See paragraph 19, wherein relevant data is uploaded to the database); 
j) storing a record of the input in relation to the selected document (See paragraph 19, wherein relevant data is uploaded to the database); and 
k) adding the new information to the document completion information to be downloaded by the requesting portable personal computing devices of other users when there is new information (See FIG. 1 and paragraph 19, wherein captured information is uploaded to a database; see also paragraph 31, wherein historical compliance information is available and searchable).  Ward does not expressly disclose the remaining claim elements.
Torman discloses where some of the information is obtained from users at a field location and having a field worker role and some of the information is obtained from users with an administrative role (See paragraph 116 and 118, wherein a user is associated with different roles during a process, and wherein different information is implicitly gathered from users having different roles); 
ii) retrieve the document information from the storage device in response to a request for the document information of a selected document type from the requesting portable personal computing device of the identified user (See paragraph 83, wherein 
iii) store the identity of the identified user of the requesting portable personal computing device (See paragraph 83, wherein a user is authenticated, and wherein identities are implicitly stored); and
j) storing the identity of the user (See paragraph 83, wherein a user is authenticated, and wherein identities are implicitly stored).
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 77.
Claim 97:  As an initial matter, Examiner notes that claim 97 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 97 recites a series of system elements that describe the recited computer elements and do not recite any associated steps or acts.  As a result, the recited system functions do not limit the recited method and have been afforded limited patentable weight.  In the interest of compact prosecution, however, the elements have been addressed below.
Ward discloses the method of claim 93, wherein a) the instructions of the portable personal computer devices further configure the requesting portable personal computing device to: i) access a GPS unit of the portable personal computing device to determine its current location when the input is uploaded to the server and to also upload to the server the current location and current time; b) wherein the instructions of .

Claims 78 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Jeffries (U.S. 2004/0078098) and Loveland (U.S. 2005/0102394).
Claim 78:  As disclosed above, Ward and Torman disclose the elements of claim 77.  Ward and Torman do not expressly disclose the elements of claim 78.
Jeffries discloses hierarchically querying a database (See paragraph 71) and within each job there are fields related to an organisational structure for performance of the job and a tasked structure for performance of the job (See paragraph 71 and FIG. 3a-3d, wherein each task is associated with an organisational and task structure for performance of the task).
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and permission information.  Jeffries discloses a system directed to assessing workplace 
One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Jeffries to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying job hierarchy information to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Ward, Torman, and Jeffries do not expressly disclose the remaining claim elements.
Loveland discloses wherein the system comprises a database hierarchically structured (See paragraph 57, wherein a hierarchical database is disclosed).
As disclosed above, Ward discloses a system directed to managing permit tasks, Torman discloses a system directed to managing tasks according to user role and permission information, and Jeffries discloses a system directed to assessing workplace hazards.  Loveland discloses a system directed to managing and evaluating tasks.  Each reference discloses a system directed to task management.  The technique of utilizing hierarchical database is applicable to the system of Ward, Torman, and Jeffries 
One of ordinary skill in the art would have recognized that applying the known technique of Loveland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Loveland to the teachings of Ward, Torman, and Jeffries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying a hierarchical database to Ward, Torman, and Jeffries would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  
Claim 87:  Ward and Torman do not expressly disclose the elements of claim 87.
Jeffries discloses wherein the system is configured to create a Job Safety Assessment (JSA) by receiving a selection of method steps in the activity for which the JSA is being created, receiving a selection of risks applicable to the selected method steps, receiving a selection of controls to mitigate the selected risks; receiving a selection of a risk rating for each of the selected risks; receiving a selection of one or more personnel to which the JSA is applicable, wherein the method steps may be selected from a predefined list of method steps, the risks may be selected from a predefined list of risks, the controls may be selected from a predefined list of controls, the risk ratings may be selected from a predefined risk rating matrix, and / or the personnel may be selected from a predefined list of personnel assigned to the job for which the JSA is being created (See FIG. 3a-3d, FIG. 8, FIG. 9, and paragraphs 66-67 
One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 78.  Ward, Torman, and Jeffries do not expressly disclose the remaining elements of claim 87.
Loveland discloses wherein relevant parties are sent a message to request acceptance (See paragraph 101, wherein relevant parties are given a project acceptance option).
One of ordinary skill in the art would have recognized that applying the known technique of Loveland would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 78.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Loveland (U.S. 2005/0102394) and Jackson et al. (U.S. 2014/0201064).
Claim 84:  As disclosed above, Ward and Torman disclose the elements of claim 77.  Ward and Torman do not expressly disclose the elements of claim 84.
Loveland discloses wherein the system is configured to test a validity period of one or more of a permit, and to create a first alert if a current time is not within the validity period (See paragraphs 61 and 63, wherein notifications are issued in response to certification expirations).

One of ordinary skill in the art would have recognized that applying the known technique of Loveland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Loveland to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying validity periods to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Ward, Torman, and Loveland do not expressly disclose the remaining claim elements.
Jackson discloses wherein the system is configured to test an applicability of a valid locality of the permit, and to create a second alert if the current location is not within the valid location when an action is commenced requiring the respective permit (See paragraph 126, wherein permits are evaluated with respect to location, and wherein proximity alerts may be generated).
.

Claims 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Jeffries (U.S. 2004/0078098).
Claim 88:  As disclosed above, Ward and Torman disclose the elements of claim 77.  Ward and Torman do not expressly disclose the elements of claim 88.
Jeffries discloses wherein the system is configured to create a risk assessment by receiving a selection of a task to be performed; receiving a selection of at least one possible risk that may be applicable to the selected tasks; receiving a selection of controls to mitigate the selected possible risks (See FIG. 8 and paragraphs 66-67 and 78, wherein the user selects tasks, hazards, and controls).

One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Jeffries to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying risk assessments to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 89:  Although Ward discloses a second task that is entered by the identified user and when the identified user enters a task, risk or control the entered task, risk or control is added to the respective predefined list of tasks, risk and controls (See FIG. 4 and paragraph 16, wherein the content source may be updated or modified to include new or additional requirements, limitations, and the like), Ward and Torman do not expressly disclose the remaining elements of claim 89.

One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 88.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Jeffries (U.S. 2004/0078098) and Barbosa et al. (U.S. 2013/0281157).
Claim 90:  As disclosed above, Ward and Torman disclose the elements of claim 77.  Further, as disclosed above, Ward, Torman, and Jeffries disclose the elements of claim 88.  Although Ward discloses issuing failure notification (See FIG. 4), Ward and Torman do not expressly disclose the remaining elements of claim 90.
Jeffries discloses wherein the system is configured to display information about checks to be performed before use of an item of equipment (pre-start) required for the selected job (See FIG. 3b and paragraph 77); 
display for each part of the item of equipment to be checked (See FIG. 3b); and 
provide a check box (See paragraph 97).
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and 
One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Jeffries to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying equipment checks to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Ward, Torman, and Jeffries do not disclose the remaining claim elements.
Barbosa discloses functionality to display a check for each part of the item of equipment to be checked; to receive input to the portable computing device of a selection when the part is checked; and display a message that the item is unable to be used until the checklist is successfully completed, wherein if an item in the checklist is selected as a failure of the pre-start check the system is configured to create report, wherein the item of equipment may be flagged in the database as out of service until it is repaired or replaced (See paragraph 57, wherein a user is guided through an 
As disclosed above, Ward discloses a system directed to managing permit tasks, Torman discloses a system directed to managing tasks according to user role and permission information, and Jeffries discloses a system directed to assessing workplace hazards.  Barbosa discloses a system directed to managing field asset task performance.  Each reference discloses a system directed to task management.  The technique of utilizing equipment checks is applicable to the system of Ward, Torman, and Jeffries as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Barbosa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barbosa to the teachings of Ward, Torman, and Jeffries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying equipment checks to Ward, Torman, and Jeffries would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Wellman et al. (U.S. 2008/0154691).
Claim 92:  As disclosed above, Ward and Torman disclose the elements of independent claim 77.
As an initial matter, Examiner notes that claim 92 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 90 recites a series of system elements that describe the recited computer elements and do not recite any associated steps or acts.  Claim 92 does not recite any method steps.  As a result, the recited system functions do not limit the recited method and have been afforded limited patentable weight.  In the interest of compact prosecution, however, the elements have been addressed below.
Ward discloses the method of claim 73, wherein one or more computer programs of the portable personal computing device comprise further instructions which configure the portable personal computing device to: determine when the portable personal computing device is at a location at which the selected job is to be performed: i) GPS track of the location of the portable personal computing device (See FIG. 2 and paragraph 25, wherein a geolocation module that identifies a user location is disclosed). Ward does not disclose the remaining claim elements.
Torman discloses the current permitted authority in relation to the respective role of the identified user for the selected job is allocated from a hierarchy of authorities available up to a defined authority of the user for an enterprise for which the user is able to complete the work by a supervisory user of the enterprise having authority to make such a change (See paragraphs 116-119, wherein a hierarchy of authorities is disclosed 
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 73.  Ward and Torman do not expressly disclose the remaining claim elements.
Wellman discloses functionality to determine when the identified user requires a permit to perform the selected job (See paragraphs 78-79, wherein required certifications are determined with respect to, for example, forklift tasks); and
ii) provide a geofence determined by the location at which the selected job is to be performed from the server; iii) track whether the location of the portable personal computing device is within the geofence; iv) track whether the permit to perform the selected job has expired; v) determine when the location of the portable personal computing device is within the geofence and when the permit to perform the selected job has expired, and if so determined generate a notification (See paragraphs 78 and 165, wherein certification deficiencies may trigger notifications, and wherein employees are monitored with respect to an established geofence). 
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and permission information.  Wellman discloses a system directed to managing a fleet of assets.  Each reference discloses a system directed to task management.  The technique of utilizing permit and geofence monitoring is applicable to the system of 
One of ordinary skill in the art would have recognized that applying the known technique of Wellman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Wellman to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying permit and geofence monitoring to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  

Claims 94–96 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Barbosa et al. (U.S. 2013/0281157).
Claim 94:  As disclosed above, Ward and Torman disclose the elements of independent claim 73.
As an initial matter, Examiner notes that claim 94 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 94 recites a series of system elements that describe the recited computer elements and do not recite any associated steps or acts.  As a result, the recited system functions do not limit the recited method and have been afforded 
Ward discloses the method of claim 93, wherein: 
a) the instructions of the server further configure the server (See FIG. 5, and paragraphs 16, 19, and 52, wherein the computer server includes instructions) to: 
i) provide a list of documents associated with a task or tasks to the portable personal computer device (See FIG. 1, FIG. 4, and paragraph 44, wherein one or more permit jobs are presented to a user portable device); 
ii) receive a selection of one of the documents from the portable personal computer devices (See FIG. 4 and paragraphs 44-45, wherein a compliance officer selects a give permit job, and wherein the selection implicitly requests the inputs required to perform the permit job); 
iii) retrieve documents from the storage device according to the received selection of the documents (See FIG. 4 and paragraphs 44-47, wherein requested inputs are determined and sent to the user device); 
iv) send the retrieved documents to the portable personal computer device (See FIG. 4 and paragraphs 44-47, wherein requested inputs are sent to the user device); 
b) wherein the instructions of each portable personal computer devices further configure each portable personal computing device (See FIG. 1 and paragraphs 16, 19, and 52, wherein the instructions are disclosed) to: 
v) receive the list of documents from the server, via the communications means (See FIG. 1 and FIG. 4 and paragraph 44, wherein the available permit jobs are received); 

vii) receive from the user a selected one of the documents, via the input device (See FIG. 4 and paragraph 44, wherein an officer selects a given permit job); 
viii) send to the server the selected documents (See FIG. 4 and paragraph 44, wherein the officer selects a given permit job); and 
ix) receive from the server the retrieved documents (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs); 
c) wherein the method further comprises: x) receiving from the user of the requesting personal computing device the selection of one of the retrieved documents (See FIG. 4 and paragraph 44, wherein an officer selects a given permit job).  Ward and Torman do not expressly disclose the remaining elements.
Barbosa discloses document templates (See paragraph 46, wherein job templates are disclose); and
wherein the document template selected preselects at least one label of at least one field in the document to be completed by the user entering information into the document (See paragraph 46, wherein job template are disclosed, and wherein templates implicitly preselect required data).
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and 
One of ordinary skill in the art would have recognized that applying the known technique of Barbosa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barbosa to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying templates to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 95:  As an initial matter, Examiner notes that claim 95 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 95 does not recite any methods steps beyond entering information and does not recite elements that would limit previous method steps.  As a result, the elements of claim 95 have been afforded limited patentable weight.  In the interest of compact prosecution, however, the elements have been addressed below.

Barbosa discloses a document template (See paragraph 46); and wherein the document template comprises fields for inputting: method steps, tasks, risks and controls to be assessed by the user prior to commencement of the job, and the input comprises entering the method steps, tasks, risks and controls using the downloaded information (See paragraph 56, wherein project tasks and templates are distributed to a worker and updated for a subsequent worker for an upcoming shift, and see paragraph 46, wherein templates may include procedures, best practices, and/or laws).
One of ordinary skill in the art would have recognized that applying the known technique of Barbosa would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 94.  
Claim 96:  Ward discloses the method of claim 95, wherein the method further comprises tracking whether the user has completed the document and flagging to the user with the field supervisor role or the user with the manager role; and tracking that the user with the field worker role has not completed the document, until the user with the field worker role has completed the document (See paragraphs 22 and 47, wherein the input module is configured such that the compliance officer may not skip inputs, and 
Torman discloses flagging to the user with the field supervisor role or the user with the manager role that the user with the field worker role has yet to complete the document (See paragraph 109, wherein a status escalation alert is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 73.  

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
George et al. (U.S. 2013/0332216) discloses a system directed to managing mobile health care.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623